IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH EX REL. EARL C.                   : No. 3 MM 2020
HANDFIELD, II                                  :
                                               :
                                               :
             v.                                :
                                               :
                                               :
DEPUTY PROTHONOTARY OF THE                     :
PENNSYLVANIA SUPREME COURT                     :
                                               :
                                               :
PETITION OF: EARL C. HANDFIELD, II             :

                                       ORDER
PER CURIAM

      AND NOW, this 14th day of April, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.